DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,910,816. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims disclosed all the claim limitations of claims 10-16.  The patented claims disclose a method of providing a ground trip delay state in a fault protection device comprising: determining a partial bypass condition; and delaying ground trip operation of the fault protection device; wherein determining the partial bypass condition comprises determining a one phase current step change greater than a threshold and simultaneous voltage change in all phases less than a threshold.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1-12, 14, 16 are rejected under 35 U.S.C. 102(b) as being anticipated by LaPlace et al. Patent No. US 6,667,866.
	Regarding claim 1, LaPlace discloses a fault protection device [Fig. 2] adapted to couple between a supply side [col. 1 lines 45-65; Fig. 1 and Fig. 2; the three phase lines 25 are connected to a supply side] and load side of a power distribution system to isolate load side faults from the supply side, the fault protection device comprising:
a fault interrupter [Fig. 2, the recloser 10] having a first terminal to couple to the supply side and a second terminal to couple to the load side [Fig. 2, the recloser 10 is coupled between the power supply lines and load terminals as shown], the fault interrupter having a first operating state [Fig. 2, normal operating state] and a second operating state [Fig. 2, overcurrent/fault condition state], the first operating state defining a first fault response associated with a non-bypassed or total bypassed state of the fault interrupter [Fig. 2, In the first operating normal state, the recloser 10 which comprises a high-speed circuit breakers is completely open and all of the current is flowing through the three phases 25 and ground/neutral phase 27], and the second operating state defining a second fault response responsive to a partial bypass state of the fault interrupter [Fig. 2, in the second operating fault state, the recloser 10 is partially 
closed/tripped, wherein the recloser 10 trips only one phase or two phases of three phases; col. 2 lines 42 to col. 3 lines 15];
the first operating state and the second operating state being automatically selected by the fault protection device upon detecting a parameter indicative of the partial bypass state [col. 3 lines 10-15 and the flowchart shown in Fig. 4 suggests that the controller 5 automatically controls the recloser 10 to be in the first operating state or the second operating state, upon detecting a parameter indicative of the partial bypass state].
Regarding claim 2, LaPlace comprises an algorithm [flow chart shown in Fig. 4, controller 5 comprises software elements, which performs algorithm] associated with the fault protection device [Fig. 2, recloser 10], the algorithm coupled to receive the parameter and to provide an output to the fault protection device, the fault protection device being responsive to the output to select one of the first operating state and the second operating state [col. 5 lines 32-50].
Regarding claim 3, LaPlace discloses that the parameter is indicative of bypass switches [Fig. 2, the bypass switches of the recloser 10] of less than all phases of the power distribution system being closed in parallel with their associated fault protection devices [col. 2 lines 42-65].
Regarding claim 4, LaPlace discloses that the parameter is indicative of a partial bypass state [Fig. 4, step 300; col. 2 and col. 3; col. 6 —col. 7].
Regarding claim 5, LaPlace discloses that the parameter is indicative of a fully bypassed state [Fig. 4, step 320; col. 6 to col. 7].

Regarding claim 6, LaPlace discloses that the second operating state comprising a ground trip delay response [col. 6 lines 40-55].
Regarding claim 7, LaPlace discloses that the parameter comprises at least one of a ground trip factor, a voltage factor and a ground current factor [col. 6 lines 40-55; col. 8 lines 50-67].
Regarding claim 8, LaPlace discloses that the second operating state is transient [col. 4 lines 50-55].
Regarding claim 9, LaPlace discloses that the first operating state is restored upon existence of a fault condition [col. 5 lines 10-20).
Regarding claim 10, LaPlace discloses a method of providing a ground trip delay state in a fault protection device comprising: determining a partial bypass condition [col. 3 lines 10-11]; and delaying ground trip operation of the fault protection device [col. 3 lines 10-15 suggests that a three-phase trip will be prevented or delayed by automatically adjusting a threshold current [col. 8 lines 50 - 60].
Regarding claim 11, LaPlace discloses that determining the partial bypass condition comprises determining a one phase current step change greater than a threshold [col. 8 lines 52-54].
Regarding claim 12, LaPlace discloses that determining the partial bypass condition comprises determining a one phase current step change greater than a threshold [Fig. 4, step 320] and simultaneous change in other phase currents less than a threshold [col. 6 lines 45-55 suggest that during partial bypass, there is an unbalanced

current flowing in the phase lines and ground, wherein one phase has a greater current, and the other phase has less current than the threshold value; col. 2 lines 55-65].
Regarding claim 14, LaPlace discloses that determining the partial bypass condition comprises determining a one phase current step change greater than a threshold and a ground current above a ground minimum trip and below a phase minimum trip after determining the step change [col. 30-55; col. 8 lines 50 to col. 9 lines 5; col. 2 lines 55-65].
Regarding claim 16, LaPlace discloses that determining the partial bypass condition comprises delermining a ground trip pickup [Fig. 4, flow chart step 320; col. 30-55; col. 8 lines 50 to col. 9 lines 5; col. 2 lines 55-65].
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not disclose that determining the partial bypass condition comprises determining a one phase current step change greater than a threshold and simultaneous voltage change in all phases less than a threshold. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that determining the partial bypass condition determines

a simultaneous voltage change in all phases less than a threshold. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836